DETAILED ACTION

This office action is in response to the remarks and amendments filed on 1/22/21.  Claims 1-12, 14, and 21 are pending.  Claims 1-12, 14, and 21 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2012/0304384 to Scholz et al. (“Scholz”).
Claim 1.  A mattress thermal management system comprising: a mattress support having a top surface for supporting a mattress (Scholz, paragraphs [0002]-[0003] discloses use of the apparatus on top of a hospital bed, which is considered to be a “mattress support” in light of Applicant’s disclosure paragraph [0020]) and an opposing bottom surface (it is inherent that a hospital bed as disclosed in Scholz, paragraphs [0002]-[0003] includes a bottom surface); and an airflow spacer positioned above the top surface of the mattress support (Scholz, Fig. 1, #102 or Fig. 2, #202), the airflow spacer (i) having a thickness of at least 1 mm (Scholz, paragraph [0056] teaches various thickness that are greater than “at least 1 mm”) and (ii) being adapted to permit airflow therethrough (see arrows #240 and 242 in Scholz Fig. 2, representing airflow 
Claim 2.  The mattress thermal management system of claim 1, wherein the airflow spacer has a thickness of at least 5 mm (Scholz, paragraph [0056] teaches various thickness that are “at least 5 mm”).
Claim 3.  The mattress thermal management system of claim 1, wherein the airflow spacer is a separate structure from the mattress support (the spacer #102 of Scholz, Fig. 1 is a separate structure from a bed and is intended to be used upon a bed; see paragraphs [0002]-[0003]).
Claim 9.  A mattress assembly system comprising: [[a]] the mattress thermal management of claim 1; and
a mattress positioned above the mattress support and above the airflow spacer of the mattress thermal management system (Scholz, Fig. 4, #356 teaches a mattress above the airflow spacer). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0304384 to Scholz et al. (“Scholz”).
Claim 4.  The mattress thermal management system of claim 1, wherein the airflow spacer is an integral component of the mattress support (Scholz teaches that the airflow spacer #102 is used on top of a bed and not integral with the bed; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the airflow spacer attached to and integral with a bed since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art and furthermore because doing so would provide the airflow benefits of the apparatus of Scholz to whichever bed it is attached;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 5.  The mattress thermal management system of claim 1, further comprising: a mattress support cover adapted to cover at least the top surface of the mattress support (Examiner takes Official Notice that mattress covers are well known in the art of beds and it In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 6.  The mattress thermal management system 
Claim 10.  The mattress assembly of claim 9, wherein the airflow spacer is a separate structure from the mattress and the mattress support (the spacer #102 of Scholz, Fig. 1 is a separate structure from a mattress and any underlying mattress on the bed and is intended to be used upon a bed; see paragraphs [0002]-[0003], however the spacer is not shown in Fig. 4 to be separate from mattress #356; moreover Scholz discloses the claimed invention except for the mattress #356 being a separate structure from the airflow spacer; however it would have been obvious to one having ordinary skill in the art at the time the invention was made to make #356 separable in order to simplify transportation and storage of the apparatus as discussed in Scholz paragraph [0142], and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art;  In re Dulberg,
Claim 11.  The mattress assembly of claim 9, wherein the airflow spacer is an integral component of the mattress support (Scholz teaches that the airflow spacer #102 is used on top of a bed and not integral with the bed; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the airflow spacer attached to and integral with a bed since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art and furthermore because doing so would provide the airflow benefits of the apparatus of Scholz to whichever bed it is attached;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 12.  The mattress assembly of claim 9, wherein the airflow spacer is an integral component of the mattress (Scholz teaches that the airflow spacer #102 is used on top of a bed and not integral with the bed; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the airflow spacer attached to and integral with a bed since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art and furthermore because doing so would provide the airflow benefits of the apparatus of Scholz to whichever bed it is attached;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 14.  A mattress assembly system comprising: [[a]] the mattress thermal management system of claim 1; 
wherein the airflow spacer is an integral component of the mattress support cover (Scholz teaches that the airflow spacer #102 is used on top of a bed and not integral with the bed; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the airflow spacer attached to and integral with a bed since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art and furthermore because doing so would provide the airflow benefits of the apparatus of Scholz to whichever bed it is attached;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)); and 

a mattress positioned above the mattress support, above the mattress support cover, and above the airflow spacer of the mattress thermal management system (Scholz, Fig. 4, #356 teaches a mattress above the airflow spacer).
Claims 1-6, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0107514 to Brykalski et al. (“Brykalski”) in view of US Patent Application Publication 2012/0304384 to Scholz et al. (“Scholz”).
Claim 1.  A mattress thermal management system , and (iii) being adapted to permit airflow through and between opposing top and bottom surfaces of the airflow spacer (Brykalski does not teach a topper in which airflow exits from both the top and bottom surfaces, however this capability is well known in the art, as taught in Fig. 2 of Scholz in which fluid arrows #240 and #242 indicate airflow exiting both top and bottom surfaces of a mattress/topper; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Brykalski with the capability to permit airflow through the bottom of the topper for the predictable benefit discussed in Scholz paragraph [0003], that being to assist the transfer or movement of a patient upon the apparatus from one bed to another); wherein the mattress thermal management system 
Claim 2.  The mattress thermal management system 
Claim 3.  The mattress thermal management system 
Claim 4.  The mattress thermal management system 
Claim 5.  The mattress thermal management system 
Claim 6.  The mattress thermal management system 
Claim 9.  A mattress assembly system comprising: [[a]] the mattress thermal management of claim 1; and
a mattress (Brykalski teaches a mattress in Fig. 17B, at #910) positioned above the mattress support and above the airflow spacer of the mattress thermal management system In re Japikse, 86 USPQ 70; in an alternative interpretation, Brykalski’s #90 seen in Fig. 1 can be considered to be a mattress “positioned above” the airflow spacer mat #20).
Claim 10.  The mattress assembly of claim 9, wherein the airflow spacer is a separate structure from the mattress and the mattress support (the spacer of Brykalski can be seen to be 
Claim 11.  The mattress assembly of claim 9, wherein the airflow spacer is an integral component of the mattress support (Brykalski paragraph [0077] teaches “Alternatively, the topper or mat 20 can be permanently attached to a support member 10 (e.g., mattress, pad, cushion, etc.) or other portion of a bed 8”).
Claim 12.  The mattress assembly of claim 9, wherein the airflow spacer is an integral component of the mattress (Brykalski paragraph [0077] teaches “Alternatively, the topper or mat 20 can be permanently attached to a support member 10 (e.g., mattress, pad, cushion, etc.) or other portion of a bed 8”).
Claim 14.  A mattress assembly system comprising: [[a]] the mattress thermal management system of claim 1; 
wherein the airflow spacer is an integral component of the mattress support cover; and 

a mattress (Brykalski teaches a mattress in Fig. 17B, at #910) positioned above the mattress support, above the mattress support cover, and above the airflow spacer of the mattress thermal management system (Brykalski paragraph [0076] teaches that “the mat 20 can be positioned on a mattress, pad, cushion or other support member 10 of a bed 8,” therefore the spacer mat of Brykalski may be placed directly upon the frame portion of the bed; moreover, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to rearrange the layers of the apparatus of Brykalski since it has been held that rearranging parts of an invention involves only routine skill in the art;  In re Japikse, 86 USPQ 70; in an alternative interpretation, Brykalski’s #90 seen in Fig. 1 can be considered to be a mattress “positioned above” the airflow spacer mat #20).
Claims 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0304384 to Scholz et al. (“Scholz”), in view of US Patent Application Publication 2008/0289108 to Menkedick et al. (“Menkedick”).
Claim 7.  
Claim 8.  The mattress thermal management system of claim 7, further comprising: an electromechanical system adapted to control the at least one moveable mattress support (Menkedick, Fig. 5, #48e teaches an electromechanical actuator).
Claim 21.  The mattress assembly of claim 9, wherein: the mattress support is an adjustable bed comprising at least one moveable mattress support (Scholz does not teach an adjustable or articulating bed, presumably because this is not the focus of his invention, and such beds are well known in the prior art, such as taught by Menkedick Fig. 5; Scholz paragraphs [0002] discusses use of his apparatus with a hospital bed; Menkedick teaches a hospital bed; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the spacer mat of Brykalski with the moveable hospital bed of Menkedick since doing so would have simply been combining known prior art elements according to known methods to yield predictable results); and the mattress thermal management system further comprises an electromechanical system adapted to control the at least one moveable mattress support (Menkedick, Fig. 5, #48e teaches an electromechanical actuator)..
Claims 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0107514 to Brykalski et al. (“Brykalski”) and US Patent Application Publication 2012/0304384 to Scholz et al. (“Scholz”), in view of US Patent Application Publication 2008/0289108 to Menkedick et al. (“Menkedick”).
Claim 7.  The mattress thermal management system 
Claim 8.  The mattress thermal management system 
Claim 21.  The mattress assembly of claim 9, wherein: the mattress support is an adjustable bed comprising at least one moveable mattress support (Scholz does not teach an adjustable or articulating bed, presumably because this is not the focus of his invention, and such beds are well known in the prior art, such as taught by Menkedick Fig. 5; Scholz paragraphs [0002] discusses use of his apparatus with a hospital bed; Menkedick teaches a hospital bed; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the spacer mat of Brykalski with the moveable hospital bed of Menkedick since doing so would have simply been combining known prior art elements according to known methods to yield predictable results); and the mattress thermal management system further comprises an electromechanical system adapted to control the at least one moveable mattress support (Menkedick, Fig. 5, #48e teaches an electromechanical actuator)..

Response to Applicant's remarks and amendments

Regarding prior objections to the drawings, Applicant has amended the claim language and obviated the objections; the objections have been withdrawn.
With respect to independent claim 1, Applicant argues on pages 7-8 of Applicant’s remarks that the amended claim language is not found in the teachings of Brykalski.  Specifically, Applicant argues that the apparatus of Brykalski does not have the capability to 
Regarding claims 9 and 14, Applicant argues that rearranging the components of Brykalski to place the airflow spacer mat beneath a mattress is not reasonable because the added weight of a mattress on the top of the apparatus of Brykalski would reduce the efficacy of the transferring capability provided by the downward airflow taught by Scholz.  Examiner respectfully disagrees.  Brykalski, paragraph [0076] states, “the mat 20 can be positioned on a mattress, pad, cushion or other support member 10 of a bed 8.”  Therefore the mat of Brykalski can be positioned as claimed.  Moreover, Brykalski, Fig. 1 teaches mat #20 being beneath #90.  Brykalski’s #90 seen in Fig. 1 can be considered to be a mattress “positioned above” the airflow spacer mat #20.  Furthermore, Scholz also teaches a mattress #356 in Fig. 4, which is located on top of mat #314.  Therefore, Scholz has already anticipated this proposed arrangement and the teachings of Scholz (including air that flows both up and down from the spacer mat, as well as mattress #356 on top of the spacer mat) show that one of ordinary skill would have known that a mattress on top of the air mat/topper would have been possible, and therefore would not have been non-obvious.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673